ORDER
Pending before the Court is Defendánt-Intervenors’ Petition for Writ of Supersedeas and Motion to Expedite. On 22 September 2014, the North Carolina Court of Appeals issued a writ of supersedeas staying in part the order entered 28 August 2014 by Judge Robert Hobgood. Pursuant to that writ of supersedeas, the disbursement of funds to the 1,878 applicants who accepted Opportunity Scholarships through the Opportunity Scholarship Program as of 21 August 2014 was permitted, pending the outcome of Defendant-Intervenors’ appeal of Judge Hobgood’s order declaring the Program unconstitutional. That portion of the 22 September 2014 writ of supersedeas issued by the Court of Appeals remains undisturbed. The instant petition for writ of supersedeas is allowed to the extent that the State Education Assistance Authority may proceed with all preliminary administrative steps necessary to prepare for the 2015-16 academic year. However, funds scheduled to be disbursed to scholarship recipients, tentatively scheduled to begin on 15 August 2015, may not be released or distributed without further order of this Court.
The motion to expedite is allowed.
s/Beaslev. J.
For the Court